Taft, C. J.,
Matthias, O’Neill and Herbert, JJ., are of the opinion that the appeal is governed by Holy Trinity Protestant Episcopal Church of Kenwood v. Bowers, Tax Commr., 172 Ohio St. 103, and, therefore, the decision of the Board of Tax Appeals should be reversed as to Parcel A and tax exemption granted therefor.
Zimmerman and Brown, JJ., are of the opinion that the decision of the Board of Tax Appeals is not unreasonable or unlawful and should be affirmed.
Schneider, J., is of the opinion that if the taxpayer is, in fact, an institution “used exclusively for charitable purposes” *74(Section 5709.12, Revised Code), both parcels should be exempt from taxation as belonging to such institution (see dissenting opinion, Philada Home Fund v. Board of Tax Appeals, 5 Ohio St. 2d 135); that it was unreasonable and unlawful for the Board of Tax Appeals, which has primary responsibility to determine exemptions from taxation, to accept a stipulation entered into by the attorney for the county auditor as to the taxpayer’s status, which stipulation was predicated upon a determination of this court on a citizen’s complaint as to the tax year 1963 (see Vick v. Cleveland Memorial Medical Foundation, 2 Ohio St. 2d 30); and that the cause should be remanded to the Board of Tax Appeals for its determination of the character of the taxpayer.

Decision reversed in part.